21-30071-hcm Doc#53 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                Notice Pg 1 of 4




   The relief described hereinbelow is SO ORDERED.



   Signed May 04, 2021.

                                                           __________________________________
                                                                  H. CHRISTOPHER MOTT
                                                           UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

    IN RE:                                            §
                                                      §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                        §
                                                      §
                                                      §
             Debtor.                                  §

          ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW
          CONTRACT AND (II) REFUND DEPOSIT

          On this day came on for consideration the Motion of Debtor to (I) Reject Escrow

   Contract and (II) Refund Deposit WKH³0RWLRQ´ ILOHGKHUHLQRQApril 6, 2021 by The Gateway

   Ventures, LLC ³7*9´  The Court finds and concludes that the Motion contained the

   appropriate notices under the Bankruptcy Local Rules; according to the certificate of service

   attached to the Motion, the Motion was served upon the parties entitled to receive notice under

   the Bankruptcy Local Rules; no party in interest filed a response or objection to the Motion or

   any such response or objection is overruled by this Order; and that upon review of the record of

   this case and with respect to the Motion that cause exists to grant the relief requested therein.



   ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
   DEPOSIT ² Page 1                                                   1929316.DOCX [5]
21-30071-hcm Doc#53 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                Notice Pg 2 of 4


   IT IS THEREFORE ORDERED THAT:

            1.     The Motion is granted as set forth herein.

            2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
                   Motion, unless otherwise defined herein.

            3.     The Lease is deemed rejected as of the Petition Date.

            4.     The Escrow Agent identified in the Lease may return the $18,500.00 deposit to
                   Union Gateway LLC.

            5.     Union Gateway LLC shall file no proof of claim in this bankruptcy case, and
                   releases the TGV and the estate from any and all claims resulting from the Lease
                   and the rejection thereof.

                                                   ###


   Submitted by:

   Jeff Carruth (TX SBN: 24001846)
   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
   3030 Matlock Rd. Suite 201
   Arlington, Texas 76105
   Telephone: (713) 341-1158
   Fax: (866) 666-5322
   E-mail: jcarruth@wkpz.com

   PROPOSED ATTORNEYS FOR
   THE GATEWAY VENTURES, LLC
   DEBTOR AND DEBTOR IN POSSESSION




   ORDER GRANTING MOTION OF DEBTOR TO (I) REJECT ESCROW CONTRACT AND (II) REFUND
   DEPOSIT ² Page 2                                                   1929316.DOCX [5]
         21-30071-hcm Doc#53 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                         Notice Pg 3 of 4
                                                              United States Bankruptcy Court
                                                                Western District of Texas
In re:                                                                                                                 Case No. 21-30071-hcm
The Gateway Ventures, LLC                                                                                              Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 04, 2021                                               Form ID: pdfintp                                                           Total Noticed: 7
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 06, 2021:
Recip ID                 Recipient Name and Address
db                     + The Gateway Ventures, LLC, c/o PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196
cr                       Ashish Nayyar, c/o James M. Feuille, ScottHulse PC, PO Box 99123, El Paso, TX 79999-9123
cr                     + City Of El Paso, Weston Centre, 112 E. Pecan St, Suite 2200, San Antonio, TX 78205-1588
cr                       Deepesh Shrestha, c/o James M. Feuille, ScottHulse PC, PO Box 99123, El Paso, TX 79999-9123
cr                     + HD Lending, LLC, P.O. Box 1977, El Paso, TX 79999-1977
cr                       Rahim Noorani, c/o James M. Feuille, ScottHulse PC, PO Box 99123, El Paso, TX 79999-9123
cr                       Umesh Shrestha, c/o James M. Feuille, ScotHulse PC, PO Box 99123, El Paso, TX 79999-9123

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 06, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 4, 2021 at the address(es) listed below:
Name                               Email Address
Aldo R Lopez
                                   on behalf of Plaintiff Saleem Makani alopez@raylaw.com cchumsae@rmjfirm.com

Aldo R Lopez
                                   on behalf of Plaintiff Suhail Bawa alopez@raylaw.com cchumsae@rmjfirm.com

Aldo R Lopez
                                   on behalf of Plaintiff Westar Investors Group LLC alopez@raylaw.com, cchumsae@rmjfirm.com

Clyde A. Pine, Jr.
         21-30071-hcm Doc#53 Filed 05/06/21 Entered 05/06/21 23:34:10 Imaged Certificate of
                                         Notice Pg 4 of 4
District/off: 0542-3                                            User: admin                                                       Page 2 of 2
Date Rcvd: May 04, 2021                                         Form ID: pdfintp                                                 Total Noticed: 7
                               on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                               on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Eric Charles Wood
                               on behalf of Creditor Westar Investors Group LLC eric@brownfoxlaw.com, melissa@brownfoxlaw.com

Eric Charles Wood
                               on behalf of Creditor Saleem Makani eric@brownfoxlaw.com melissa@brownfoxlaw.com

Eric Charles Wood
                               on behalf of Creditor Suhail Bawa eric@brownfoxlaw.com melissa@brownfoxlaw.com

Harrel L. Davis, III
                               on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com

James Michael Feuille
                               on behalf of Creditor Umesh Shrestha jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Creditor Rahim Noorani jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Creditor Ashish Nayyar jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Creditor Deepesh Shrestha jfeu@scotthulse.com tmar@scotthulse.com

Jeff Carruth
                               on behalf of Debtor The Gateway Ventures LLC jcarruth@wkpz.com,
                               jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

Ryan Little
                               on behalf of Interested Party Union Gateway LLC little@mgmsg.com, tsilva@mgmsg.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 16
